Citation Nr: 1038617	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
including as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle 
disability, including as secondary to service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946 
and from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board denied the Veteran's claims in June 2008.  In February 
2009, the Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims.  In a March 2010 Memorandum 
Decision, the Court vacated the June 2008 Board decision and 
remanded the Veteran's case to the Board.  The Court determined 
that records identified by the Veteran were relevant to the 
bilateral ankle claim and should be obtained.  

The issues of entitlement to hearing loss and tinnitus 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claims can be made.

In an April 2007 statement, the Veteran indicated that he sought 
treatment with an orthopedist who related that the pain in his 
ankles and back was caused by his falling arches.  The Veteran 
did not identify the name of the orthopedist at that time.  When 
the Veteran filed his appeal to the Court he submitted a 
statement and indicated that the name of the orthopedic 
specialist who treated him was Dr. Andrew Borom of the 
Tallahassee Orthopedic Clinic.  He also identified the name of 
his family physician as Dr. Farah Soliman of the South Medical 
Group.  

The Veteran's service medical records show treatment for a right 
ankle injury in April 1944.  Physical examination revealed slight 
swelling and tenderness over the lateral malleolus.  The Veteran 
reported back pain in August 1944 and was assessed with mild 
lumbosacral syndrome.  

At a September 2005 VA examination the Veteran was diagnosed with 
significant lumbar stenosis following a physical examination.  
The examination did not include x-rays of the lumbar spine.  The 
examiner indicated that the cause of the Veteran's lumbar 
stenosis was natural history and was in no way related to his 
service-connected flatfoot condition.  The examiner failed to 
provide an opinion as to whether the Veteran's lumbar stenosis 
was directly related to his military service or aggravated by his 
service-connected pes planus.  With regard to the Veteran's 
bilateral ankle disability, the examiner indicated that the 
Veteran did not have a bilateral ankle disability.  However, the 
examination did not include x-rays of the ankles.  Consequently, 
the Veteran should be afforded another orthopedic examination 
which includes x-rays of the lumbar spine and bilateral ankles.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Obtain all private treatment reports 
from Dr. Andrew Borom of the Tallahassee 
Orthopedic Clinic and Dr. Farah Soliman of 
the South Medical Group.  Contact the 
Veteran to obtain and the necessary medical 
releases and if the Veteran identifies any 
additional treatment records, those records 
should also be associated with the claims 
file.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed low back and 
bilateral ankle disabilities.  Any 
indicated tests should be accomplished but 
should specifically include x-rays.  A 
complete rationale for any opinion must be 
provided.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's claimed low back and bilateral 
ankle disabilities are related to his 
military service.  The examiner should 
consider the Veteran's treatment for a 
right ankle injury and lumbosacral syndrome 
in service in 1944.   The examiner should 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any low back and 
bilateral ankle disabilities were caused or 
aggravated (increased in severity beyond 
the natural course of the condition) by his 
service-connected bilateral pes planus.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


